PROMISSORY NOTE $15,000Cornelius, North Carolina January 28, 2010 FOR VALUE RECEIVED, the undersigned, Helvetic Capital Ventures AG a corporation organized under the laws of Switzerland (the "Borrower"), promises to pay to JPF Securities Law, LLC, a Nevada limited liability company (the "Lender"), the principal amount of FIFTEEN THOUSAND ($15,000) DOLLARS, together with interest at the rate of ten percent (10%) per annum until paid.All principal and interest, together with any and all costs and expenses provided for under this Note, shall be due and payable in full within ONE YEAR from the date hereof (the "Maturity Date"). Interest shall be computed on the basis of a 365-day year or 366-day year as applicable and actual days lapsed.All interest due and payable hereunder which is not paid when due for any reason shall be cumulated and accrue interest at the rate hereunder. 1.This Promissory Note (the “Note”) is issued to the Lender by the Borrower in connection with certain legal services rendered to Phoenix Energy Resource Corporation (“Phoenix”) by the Lender in preparing Phoenix’s SEC filings and acting as special securities counsel (the “Services”).It is acknowledged that the Borrower directly benefits, as majority shareholder, from the Services and continued legal support of Phoenix by the Lender. 2.Payment under this Note shall be made to the Lender, in lawful money of the United States of America and in immediately available funds delivered to the Lender at the offices of the Lender at its then principal place of business or at such other place as the Lender or any holder hereof shall designate in writing for such purpose from time to time. If the payment under this Note otherwise would become due and payable on a Saturday, Sunday or legal holiday, the due date thereof shall be extended to the next day which is not a Saturday, Sunday or legal holiday, and interest shall be payable thereon during such extension. All amounts due under this Note shall be payable without defense, set off or counterclaim. 3.Payment under this Note shall be applied in the following order: (i) to the payment of interest on the Note; (ii) to the payment of costs and expenses which the Borrower is required to pay pursuant to the provisions of this Note; (iii) to the payment of outstanding principal. 4.This Note may be prepaid in whole, but not in part, at any time upon not less than five (5) days written notice of the Borrower's intention to make any such prepayment, which notice shall specify the date of such prepayment. 5.Upon the occurrence of any of the following (each an "Event of Default"), all unpaid principal, accrued interest and other amounts owing hereunder shall, at the option of the Lender, and, in the case of an Event of Default pursuant to (a), (b), (c), (d) or (e) below, automatically, be immediately due, payable and collectible by the Lender pursuant to applicable law. The Lender shall have all rights and may exercise any remedies available to it under law, successively or concurrently. The Borrower expressly acknowledges and agrees that the Lender shall have the right to offset any obligations of the Borrower hereunder against other amounts that may be payable to the Borrower by the Lender: (a)Failure to make the principal or interest payment by the due date (whether by acceleration or otherwise) or failure to pay in full; (b) The Borrower or Phoenix commences or proposes to commence any bankruptcy, reorganization, arrangement or adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or similar proceeding under any federal, state or other law for the relief of debtors (an "Insolvency Proceeding"); The Borrower fails to obtain the dismissal, within thirty (30) days after the commencement thereof, of any Insolvency Proceeding instituted by one or more third parties, fails actively to oppose any such Insolvency Proceeding, or, in any such Insolvency Proceeding, defaults or files an answer admitting the material allegations upon which such Insolvency Proceeding was based or alleges its willingness to have an order for relief entered; (c)Any receiver, trustee or custodian is appointed by a court of competent jurisdiction to take possession of all or any substantial portion of the assets of the Borrower or Phoenix, the holder of this Note may, at its option, without notice to or demand upon the Borrower or any other party, declare immediately due and payable the entire principal balance hereof together with all accrued and unpaid interest thereon, plus any other amounts then owing pursuant to this Note, whereupon the same shall be immediately due and payable; provided that upon the occurrence of an Event of Default under clause (ii) above, the unpaid principal amount hereof shall become immediately due and payable without presentment, demand, protest of notice of any kind in connection with this Note. In addition, upon the occurrence of an Event of Default, interest shall thereafter accrue on the entire unpaid principal balance under this Note at the rate of eighteen percent (18%) per annum (on the basis of a 360-day year and the actual number of days elapsed) or the highest amount legally permissible. On each anniversary of the date of any Event of Default, all interest which has become payable and is then delinquent shall, without curing the default under this Note by reason of such delinquency, be added to the principal amount due under this Note, and shall thereafter bear interest at the same rate as is applicable to principal, with interest on overdue interest to bear interest, in each case to the fullest extent permitted by applicable law, both before and after default, maturity, foreclosure, judgment and the filing of any petition in a bankruptcy proceeding.
